Name: Council Regulation (EEC) No 3003/81 of 19 October 1981 amending, in respect of the 1981 harvest, Regulation (EEC) No 1724/80 adopting general rules concerning special measures for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 10 . 81 Official Journal of the European Communities No L 301 /3 COUNCIL REGULATION (EEC) No 3003/81 of 19 October 1981 amending, in respect of the 1981 harvest, Regulation (EEC) No 1724/80 adopting general rules concerning special measures for soya beans THE COUNCIL OF THE EUROPEAN COMMUNITIES, this time limit has proved inadequate ; whereas the said time limit should, accordingly, be extended to 1 5 September 1981 , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), and in particular Article 2 (4) and the second subparagraph of Article 3 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1 724/80 (2), as amended by Regulation (EEC) No 1781 /81 (3) lays down in Article 2 (b) that a first purchaser of soya beans must submit a contract concluded with the producer, before 15 August 1981 ; whereas, in practice, In Article 2 (b) of Regulation (EEC) No 1724/80, the date ' 15 August 1981 ' shall be replaced by * 15 September 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1981 . For the Council The President P. WALKER ( ») OJ No L 190, 28 . 7. 1979, p. 8 . (*) OJ No L 170, 3 . 7. 1980, p. 1 . 3 ) OJ No L 176, 1 . 7 . 1981 , p . 8 .